Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered. 
	Claims 1 and 3 are pending in this application. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At line 6 of claim 1, “subject” should be changed to “subjected.” 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention requires a combination of multiple features, the five main ones being: 
(1) Crop: soybean;
(2) Application timing: 10 days before to immediately before seeding soybean;
(3) Weight ratio: about 1:2, trifludimoxazin to saflufenacil;
(4) Application rate: about 25 g/ha saflufenacil, which implies about 12.5 g/ha
trifludimoxazin; and
(5) Soybean has not been subjected to a PPO-inhibitor tolerance imparting 
treatment either transgenically or non-transgenically. 
	Applicant filed a declaration on 2/2/2021 and argues in the response filed on 4/20/2022 that the experimental data in the declaration “are not something one could have expected without actually testing the specific weed control methods and conditions” and “are believed to support the highly unpredictable nature in this technical field” (page 4 of the 4/20/2022 response).  Further, Applicant acknowledges, “Applicant gained insights only after actually running the experiments and examining the level of injuries on soybean and comparing that with other crops.” (pages 12-13 of the 4/20/2022 response).  
	The problem with these arguments is that the originally filed disclosure did not adequately disclose the now-claimed combination of the aforementioned five features, as discussed hereinbelow.
Support from original claims of the parent application, 16/850,429 (filed on 4/16/2020, CON of an International Application filed on 12/3/2019)

The original claims of 16/850,429 were directed to a combination of trifludimoxazin and a different herbicide, imazethapyr, at a weight ratio of about 1:5.6.  
Support from original claims of the instant application (filed on 6/2/2020)
The original claims of the instant application were directed to a combination of the following features:
(1) Crop: corn or soybean
(2) Application timing: 10 days before to immediately before sowing corn or 
soybean
(3) Weight ratio: about 1:2, trifludimoxazin to saflufenacil
(4) Application rate: not specified
(5) soybean that has not been subjected to PPO-inhibitor tolerance imparting treatment: not specified.
Support from originally filed specification
Examples 2 and 9 disclose trifludimoxazin + saflufenacil applied to soybean, but the application timing is after seeding, weight ratio of trifludimoxazin to saflufenacil is 1:1 to 8:1 (thus does not cover the now-claimed 1:2), and the lowest trifludimoxazin application rate is 25 g/ha (thus does not cover the now-claimed about 12.5 g/ha trifludimoxazin).  Crop injury was investigated in Examples 2 and 9, but no data is disclosed (paragraphs 76, 81). Information as to whether the soybean had been subjected to PPO-inhibitor tolerance imparting treatment is not disclosed in the examples.  
 Also, even though the examples did not use a safener, most of the specification disclosure is concerned with a 3-component mixture of two herbicides + a safener.  See paragraphs 1, 9, 12, 13, 15-18, 20, 34-35, 54, 57.  In other words, a safener component is taught, and there is no specific teaching as to when the safener should be added or excluded to obtain unique results.  
Furthermore, the specification discloses that the invention can be used in crop fields such as wheat, rice, and corn (paragraph 38), whereas the declaration of 2/2/2021 show, “difference in the impact between soybean and other crops was quite surprising” because soybean was not injured but wheat, rice and field corn were injured by applying trifludimoxazin and saflufenacil as claimed herein (page 13 of the 4/20/2022 response).  
However, the current claims, arguments filed on 4/20/2022, and the declaration filed on 2/2/2021 establish that Applicant is asserting that the newly claimed herbicidal method that combines five features as set forth above is a different invention than the originally disclosed herbicidal method because the newly claimed herbicidal method has properties unique from the originally disclosed herbicidal method.  
Consequently, the claimed invention fails to find adequate descriptive support from the originally filed disclosure; and the claims 1 and 3 must be rejected for failing to comply with the written description requirement.  

Applicant is advised that the Examiner has reconsidered the issue of obviousness type double patenting with respect to US Patent No. 10,897,904 and determined that a rejection will not be made at this time (see the attached interview summary).  Although claim 12 of the patent is directed to a method of controlling a weed comprising applying 5-200 g/ha of trifludimoxazin and saflufenacil, none of the patented claims are specific to (1) a weight ratio of about 1:2, (2) saflufenacil applied at about 25 g/ha, (3) soybean that has not been subjected to PPO-inhibitor tolerance imparting treatment either transgenically or non-transgenically, (4) wherein the applying step is 10 days before to immediately before seeding soybean.  The declaration of 2/2/2021 shows that 1:2 weight ratio by itself is not sufficient because it is the combination of 1:2 weight ratio and 12.5 g/ha of trifludimoxazin + 25 g/ha of saflufenacil that avoids injury to soybean, and soybean is not injured whereas wheat, rice, and corn are injured.  The patented claims do not specify a weight ratio and crops to be treated in the patented claims include soybean as well as wheat, rice and corn (claim 6).  Therefore, the declaration is sufficient evidence to militate against rejecting the claims for obviousness type double patenting.  
For these reasons, claims 1 and 3 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699